Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the U.S. Xpress Enterprises, Inc. 2006 Omnibus Incentive Plan of our reports dated March9, 2007, with respect to the consolidated financial statements and schedule of U.S. Xpress Enterprises, Inc. and subsidiaries, U.S. Xpress Enterprises, Inc. management’s assessment of the effectiveness of internal control over financial reporting, and the effectiveness of internal control over financial reporting of U.S. Xpress Enterprises, Inc., included in its Annual Report (Form 10-K) for the year ended December31, 2006. /s/Ernst & Young LLP Chattanooga, Tennessee May 11, 2007
